department of the treasury internal_revenue_service washington d c -_ tep fa-t tax_exempt_and_government_entities_division xxxxxxxxxxxxx xxxxxxxxxxxxx uic legend taxpayer a taxpayer b ira x ira y company m tax preparer c accounting firm d sum n wk wee kkk hk kek kk hk dear this is in response to your letter_ruling dated as supplemented by correspondence dated submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations support your ruling_request taxpayer a maintained an ira x an individual_retirement_account described in code sec_408 with company m during calendar_year taxpayer a converted ira x to a roth_ira ira y also with company m at the time of the conversion the fair_market_value of ira x was sum n taxpayer a and his spouse taxpayer b timely filed a joint federal_income_tax return with respect to the calendar_year taxpayers a and b’s adjusted_gross_income for exceeded the limit found at sec_408a of the internal_revenue_code taxpayers a and b used the services of tax preparer c in preparing their federal_income_tax return at the time they filed their federal_income_tax return taxpayers a and b were not aware of the income limitations found at code sec_408a tax preparer c did not advise them of those limitations or that taxpayer a was not eligible for the roth conversion since their modified_adjusted_gross_income xxxxxxxxxxxkxk page -2 - exceeded the dollar_figure limit further tax preparer c did not inform taxpayer a and taxpayer b of the availability of the election to recharacterize ira y to a traditional_ira within certain time limits during the spring of calendar_year in the process of having their federal_income_tax return prepared by tax preparer c taxpayer a and taxpayer b were first advised by tax preparer c of the code sec_408a limitations and the fact that taxpayer a was ineligible to convert his traditional_ira ira x to a roth_ira ira y during taxpayer a and taxpayer were unaware during calendar_year that taxpayer a was not eligible to convert his traditional_ira x to a roth_ira in this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service's discovering taxpayer a's ineligibility to convert ira x into roth_ira y and subsequent failure to timely elect to recharacterize roth_ira y back to a traditional_ira based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize roth_ira y back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of code and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a xxxxxxxxxxxxx page-3- roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not xkxkxkkkxkxkxkkkk page -4- grant relief when tax years that would have been affected by the election had it been timely made are closed by the statue of limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert traditional_ira x into roth_ira y since taxpayer a's and taxpayer b's combined modified_adjusted_gross_income for exceeded dollar_figure taxpayers a and b filed their joint federal_income_tax return taxpayer a was unaware that he was ineligible for the roth_ira_conversion until the year therefore it is necessary to determine whether the taxpayers are eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a was ineligible for the roth_ira_conversion taxpayer a was not so informed until advised by tax preparer c in the year upon realizing the mistake taxpayer a and taxpayer b contacted accounting firm d to determine if they may be eligible for any relief taxpayer a and taxpayer b were then advised by accounting firm d to make this request to the service for relief to recharacterize roth_ira y back to a traditional_ira further taxpayer a and taxpayer b made their request for relief to the service before the service discovered taxpayer a's ineligibility to convert ira x to roth_ira y the taxable_year is not closed under the statute_of_limitations with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira y back to a traditional iras specifically the service has concluded that you have met the requirements of clauses i iii and v of sec_301_9100-3 of the regulations therefore pursuant to sec_301_9100-3 of the regulations taxpayer a is granted an extension of six months from the date of the issuance of this letter_ruling to so roth_ira y back to a traditional_ira this letter assumes that the above iras qualify under sec_408 of the code at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling jetter is being sent to your authorized representative xxxxxxxkxkxkxkxkk page -5 - if you have any questions concerning this ruling please contact t ep ra t at rd sincerely yours signed zotor b floyd joyce e floyd manager employee_plans technical group tax exempt and governmental entities division enclosures deleted copy of ruling letter notice of intention to disclose eee inte aeron eee atm asa paansuarn pte tin ie eet sete ee
